IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2013-KA-02091-COA

JEREMY EDWARDS                                                            APPELLANT

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         12/09/2013
TRIAL JUDGE:                              HON. RICHARD A. SMITH
COURT FROM WHICH APPEALED:                WASHINGTON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  OFFICE OF STATE PUBLIC DEFENDER
                                          BY: W. DANIEL HINCHCLIFF
                                              GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: STEPHANIE BRELAND WOOD
DISTRICT ATTORNEY:                        WILLIE DEWAYNE RICHARDSON
NATURE OF THE CASE:                       CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                  CONVICTED OF SHOOTING A FIREARM
                                          INTO AN OCCUPIED BUILDING AND
                                          SENTENCED TO FIVE YEARS IN THE
                                          CUSTODY OF THE MISSISSIPPI
                                          DEPARTMENT OF CORRECTIONS, WITH
                                          ONE YEAR TO SERVE AND FOUR YEARS
                                          OF POST-RELEASE SUPERVISION, AND
                                          TO PAY $500 TO THE CRIME VICTIMS’
                                          COMPENSATION FUND
DISPOSITION:                              AFFIRMED: 11/25/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., BARNES AND ISHEE, JJ.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    Jeremy Edwards was convicted of willfully and feloniously shooting into an occupied

building in violation of Mississippi Code Annotated section 97-37-29 (Rev. 2014). The trial

court sentenced Edwards to five years, with four years suspended, in the custody of the
Mississippi Department of Corrections. Edwards appeals the trial court’s denial of his

motion for a directed verdict and argues that the evidence at trial was insufficient to sustain

a guilty verdict. We find no error and affirm.

                         FACTS AND PROCEDURAL HISTORY

¶2.    On August 11, 2012, Jimmy Whatley, the owner of K&J Grocery and Grill in

Greenville, Mississippi, saw a group of approximately ten men gathered outside of his place

of business. Concerned that the presence of the large group would deter customers, he asked

the group to leave. All of the men, except for Edwards, dispersed for the night.

¶3.    Whatley reported Edwards came into the store, purchased a cigar, and began cursing

and yelling. Edwards shouted at Whatley, asking whether he was talking to Edwards

specifically when Whatley asked the men to leave. Whatley replied he aimed his request at

all of the men, not just Edwards. Whatley then escorted Edwards out of the establishment.

¶4.    Later in the evening, Whatley went outside of the store just prior to closing. Whatley

stated he saw Edwards across the street holding something black in his hands. Moments

later, after Whatley went back inside the store, several gunshots rang out. At least one

projectile hit the front door of the store, and another possibly struck a vehicle belonging to

Whatley.

¶5.    When the police investigated the shooting, Whatley, the only witness, stated he did

not see the perpetrator, but told police he believed Edwards was responsible for the shooting.

When presented with a lineup, Whatley identified Edwards as the person outside of his store

immediately before the shooting. Police, however, did not recover any evidence from the

                                              2
scene other than Whatley’s statement and a few photographs of the storefront.

¶6.    The day after the shooting, Whatley went to the police station and showed officers a

hole in the rear driver’s side door of his vehicle. Whatley claimed he parked the vehicle

outside of the store the previous night and it remained near the store during the shooting.

Police recovered a projectile from the vehicle’s door, but did not trace it to a gun or to a

person.

¶7.    At trial, the police officers testified that no physical evidence tied Edwards to the

shooting and Whatley served as the only witness to the event. Edwards moved for a directed

verdict after the close of the State’s case-in-chief and argued that the insufficiency of the

evidence warranted a directed verdict.

¶8.    The trial court denied the motion, and the jury unanimously found Edwards guilty.

Edwards filed his motion for a new trial or, in the alternative, a judgment notwithstanding

the verdict (JNOV), on the basis of a lack of evidence shortly after trial. The trial court

denied Edwards’s motion and Edwards now appeals.

                                STANDARD OF REVIEW

¶9.    “‘When reviewing the sufficiency of the evidence, this Court must ask whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’” Miles v.

State, 956 So. 2d 349, 350 (¶6) (Miss. Ct. App. 2007) (citation omitted).

¶10.   Additionally, if keeping “‘in mind the beyond a reasonable doubt burden of proof

standard, reasonable fair-minded [jurors] in the exercise of impartial judgment might reach

                                              3
different conclusions on every element of the offense,’ the evidence will be deemed to have

been sufficient.” Conner v. State, 138 So. 3d 158, 162 (¶9) (Miss. Ct. App. 2013) (quoting

Bush v. State, 895 So. 2d 836, 843 (¶16) (Miss. 2005)).

                                           ANALYSIS

¶11.      Edwards argues on appeal that the trial court erred in not granting his motion for a

directed verdict at the close of the State’s case-in-chief due to the insufficiency of the

evidence presented. Edwards’s contention is that there was insufficient evidence to sustain

the jury’s verdict of guilty.

¶12.      “‘[M]otion[s] for [a JNOV], peremptory instruction, and directed verdict all challenge

the legal sufficiency of the evidence.’” Miles, 956 So. 2d at 350 (¶6) (quoting Shumpert v.

State, 935 So. 2d 962, 966 (¶8) (Miss. 2006)). To determine the sufficiency of evidence, the

central issue is “whether the evidence shows ‘beyond a reasonable doubt that the accused

committed the act charged, and that he did so under such circumstances that every element

of the offense existed; and where the evidence fails to meet this test it is insufficient to

support a conviction.’” Conner, 138 So. 3d at 162 (¶8) (quoting Bush, 895 So. 2d at 843

(¶16)).

¶13.      Edwards was charged under Mississippi Code Annotated section 97-37-29, which

states:

          If any person shall willfully and unlawfully shoot or discharge any pistol,
          shotgun, rifle or firearm of any nature or description into any dwelling house
          or any other building usually occupied by persons, whether actually occupied
          or not, he shall be guilty of a felony whether or not anybody be injured thereby
          and, on conviction thereof, shall be punished by imprisonment in the state

                                                 4
       penitentiary for a term not to exceed ten (10) years, or by imprisonment in the
       county jail for not more than one (1) year, or by fine of not more than five
       thousand dollars ($5,000.00), or by both such imprisonment and fine, within
       the discretion of the court.

Therefore, the evidence must show beyond a reasonable doubt that Edwards willfully and

unlawfully shot or discharged a firearm into a building normally occupied by persons.

¶14.   The evidence here established definitively that a projectile went through the door of

the store. Additional evidence suggested that another projectile went into the rear driver’s

side door of a vehicle. However, police officers did not retrieve the projectile from the

vehicle until the day after the shooting. This prevented a conclusive connection between the

two projectiles.

¶15.   Viewing the evidence in the light most favorable to the prosecution, the elements

provided enough support such that a reasonable trier of fact could determine that a person

unlawfully and willfully shot a firearm into an occupied building. The damage to the store

and Whatley’s testimony provided enough evidence for jurors to conclude that a shooting

into a dwelling occurred.

¶16.   The question remains, however, whether a reasonable juror could have determined

beyond a reasonable doubt that Edwards committed the crime.             While the evidence

corroborates the shooting, no physical evidence directly ties Edwards to the shooting. The

police failed to link a gun either to Edwards or to the projectile retrieved from the vehicle.

¶17.   This Court previously held “the absence of physical evidence does not negate a

conviction where there is testimonial evidence.” Williams v. State, 879 So. 2d 1126, 1128


                                              5
(¶5) (Miss. Ct. App. 2004) (quoting Graham v. State, 812 So. 2d 1150, 1153 (¶9) (Miss. Ct.

App. 2002)). Testimony proved Edwards stood outside of the store immediately prior to the

shooting. Whatley testified Edwards held something black in his hand and appeared alone.

Whatley did not see who committed the act, but no other person was in the vicinity at the

time of the shooting.

¶18.     Evaluating this evidence under the standard for sufficiency, this Court “must find that

reasonable and fair-minded jurors exercising sound judgment could have logically concluded

[the defendant] was guilty.” Travis v. State, 972 So. 2d 674, 678 (¶14) (Miss. Ct. App.

2007). Travis is somewhat instructive on this issue.

¶19.     In Travis, two cars collided in a rural area in Madison County. Id. at 676 (¶2). At the

scene, police and emergency personnel saw the decedent lying in the roadway and Travis

standing next to the road. Id. at 677 (¶3). Travis appeared confused and unsure of how he

ended up at the intersection. Id. at 677-78 (¶¶3, 4).

¶20.     Police officers took Travis into custody and performed a breath intoxylizer test, which

showed Travis’s blood-alcohol level at .14, almost twice the legal limit. Id. at 677 (¶5). This

Court affirmed Travis’s conviction of DUI homicide even though the State could not

conclusively prove Travis drove either of the cars involved in the accident. Id. at 680-81

(¶26).

¶21.     This Court upheld Travis’s conviction, stating that the jury could have reasonably

concluded Travis drove the other car, even though no one witnessed Travis actually perform

the act. Id. Courts have upheld other instances where no person witnessed the accused

                                                6
actually commit the crime. May v. State, 569 So. 2d 1188, 1189 (Miss. 1990) (defendant

convicted of shooting into a dwelling when no witness actually saw him shoot into a

building, but later saw him with a gun); Conner, 138 So. 3d at 162 (¶11) (defendant

convicted of felony flight even though no witness positively identified him leaving the

vehicle); Miles, 956 So. 2d at 351 (¶8) (defendant convicted of shooting into a dwelling when

no one saw him point a gun and fire at a building).

¶22.   “Our system of justice allows the jury to make logical and reasonable inferences and

presumptions.” Travis, 972 So. 2d at 680 (¶26) (quoting Broomfield v. State, 878 So. 2d 207,

215 (¶31) (Miss. Ct. App. 2004)). The jury instructions permitted jurors to draw reasonable

inferences in light of their own individual experiences. From these reasonable inferences,

even if jurors could have come to different conclusions on each element of the crime, the

evidence remains sufficient.

¶23.   Viewing the evidence in the light most favorable to the prosecution and giving it the

benefit of all reasonable inferences, the jury could have found beyond a reasonable doubt that

Edwards perpetrated the act charged. Thus, we do not find the evidence insufficient to

support a guilty verdict. We find no merit to this issue and affirm.

¶24. THE JUDGEMENT OF THE WASHINGTON COUNTY CIRCUIT COURT
OF CONVICTION OF SHOOTING A FIREARM INTO AN OCCUPIED BUILDING
AND SENTENCE OF FIVE YEARS, WITH ONE YEAR TO SERVE AND FOUR
YEARS OF POST-RELEASE SUPERVISION IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS, AND TO PAY $500 TO THE
CRIME VICTIMS' COMPENSATION FUND, IS AFFIRMED. ALL COSTS OF
THIS APPEAL ARE ASSESSED TO WASHINGTON COUNTY.

       LEE, C.J., BARNES, ISHEE, ROBERTS, CARLTON, MAXWELL, FAIR AND

                                              7
JAMES, JJ., CONCUR.   IRVING, P.J., DISSENTS WITHOUT SEPARATE
WRITTEN OPINION.




                              8